DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 3/10/2022 is acknowledged.  The traversal is on the ground(s) that there are overlapping limitations in the apparatus and method claims.  This is not found persuasive because Applicant has not adequately addressed the limitation of the paired propulsion mechanisms in the apparatus claims in contrast to the unpaired/independent propulsion mechanisms recited in the method claims 11 – 15.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea et al. (US 2016/0107751) in view of Sugaki et al. (US 2018/0284575).
Regarding claims 1 and 16, D’Andrea et al. discloses an aerial vehicle apparatus (140), comprising: a first maneuverability propulsion mechanism (102b) and a sixth maneuverability propulsion mechanism (102d) partially oriented toward one another to form a first pair; a 
D’Andrea et al. teaches four rotors but does not teach a total of six rotors. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an additional pair of rotors (fourth and fifth rotors) as taught by Sugaki et al. to the aerial vehicle of D’Andrea et al. in order to provide redundancy/ fault tolerance.
RRegarding claim 2, D’Andrea et al. as modified by Sugaki et al. discloses that the first maneuverability propulsion mechanism, the second maneuverability propulsion mechanism, the third maneuverability propulsion mechanism, the fourth maneuverability propulsion mechanism, the fifth maneuverability propulsion mechanism, and the sixth maneuverability propulsion mechanism are substantially aligned in a same X-Y plane (Fig. 1, D’Andrea et al.).  
Regarding claim 3, D’Andrea et al. as modified by Sugaki et al. disclsoes a first force produced by the first maneuverability propulsion mechanism and a sixth force produced by the sixth maneuverability propulsion mechanism form a first resultant force; a second force produced by the second maneuverability propulsion mechanism and a third force produced by the third maneuverability propulsion mechanism form a second resultant force; and a fourth 
Regarding claim 4, D’Andrea et al. as modified discloses a sum of the first resultant force, the second resultant force, and the third resultant force produce a net force having a magnitude, no Y component, and an X component such that the aerial vehicle apparatus surges in an X direction without pitching forward about a Y axis (paragraphs [0007] and [0172]).  
Regarding claim 5, D’Andrea et al. as modified discloses at least a portion of a first force produced by the first maneuverability propulsion mechanism cancels out at least a portion of a sixth force produced by the sixth maneuverability propulsion mechanism; at least a portion of a second force produced by the second maneuverability propulsion mechanism cancels out at least a portion of a third force produced by the third maneuverability propulsion mechanism; at least a portion of a fourth force produced by the fourth maneuverability propulsion mechanism cancels out at least a portion of a fifth force produced by the fifth maneuverability propulsion mechanism (806); and further comprising: a payload engagement component configured to engage a payload (300, Sugaki et al.).  
Regarding claims 6 and 20, D’Andrea et al. as modified discloses a net force produced by a sum of the first force, the second force, the third force, the fourth force, the fifth force, and the sixth force has no X component, no Y component, and a moment that causes the aerial vehicle apparatus to pitch about a Y axis, roll about an X axis, or yaw about a Z axis (paragraphs [0007] and [0172]).  
Regarding claim 7, D’Andrea et al. as modified discloses that each of the first maneuverability propulsion mechanism, the second maneuverability propulsion mechanism, the third maneuverability propulsion mechanism, the fourth maneuverability propulsion 
Regarding claims 8 and 17, D’Andrea et al. as modified by Sugaki et al. discloses a first arm extending from a central portion of the aerial vehicle apparatus; a second arm extending from the central portion of the aerial vehicle apparatus; a third arm extending from the central portion of the aerial vehicle apparatus; a fourth arm extending from the central portion of the aerial vehicle apparatus; a fifth arm extending from the central portion of the aerial vehicle apparatus; and a sixth arm extending from the central portion of the aerial vehicle apparatus (arms 114).  
Regarding claims 9 and 18, D’Andrea et al. as modified discloses that the first maneuverability propulsion mechanism is coupled to an end of the first arm; the second maneuverability propulsion mechanism is coupled to an end of the second arm; the third maneuverability propulsion mechanism is coupled to an end of the third arm; the fourth maneuverability propulsion mechanism is coupled to an end of the fourth arm; the fifth maneuverability propulsion mechanism is coupled to an end of the fifth arm; and the sixth maneuverability propulsion mechanism is coupled to an end of the sixth arm (Fig. 1 of D’Andrea et al.; Fig. 1 of Sugaki et al.).  
Regarding claims 10 and 19, D’Andrea et al. as modified discloses that the first maneuverability propulsion mechanism, the second maneuverability propulsion mechanism, the third maneuverability propulsion mechanism, the fourth maneuverability propulsion mechanism, the fifth maneuverability propulsion mechanism, and the sixth maneuverability propulsion mechanism are arranged such that the aerial vehicle apparatus can aerially navigate independent in any of a surge direction, a heave direction, a sway direction, a pitch direction, a yaw direction, or a roll direction (paragraphs [0172] and [0220]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALENTINA XAVIER/Primary Examiner, Art Unit 3642